SHARPE, J.
In Bell v. State, 115 Ala. 25, a charge containing propositions identical with those asserted by the second charge requested by the defendant in this case was held to be correct. On the authority of Bell’s case the judgnient must be reversed for error in refusing said second charge.
The first charge requested by the defendant was calculated to mislead the jury to believe that a mere whim*101sical and. unsubstantial reason for doubting the defendant’s guilt would amount to a reasonable doubt.—Avery v. State, 124 Ala. 20.
There was no error in sustaining objections to evidence. In the question to Tillman as to what Collier told him previous to the alleged offense was wholLy indefinite as to what statement of Collier was intended to be elicited, and did not indicate that any threat by Collier or other person against defendant was called for.
Conduct of the arresting party towards defendant after he was arrested -formed no part of the res gestae of the alleged offense. The question addressed to defendant on that subject was not confined to matter brought out by the State, and was properly disallowed.
Iteversed and remanded.